DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
 
Response to Amendment
The Amendment filed November 03, 2021 has been entered. Claims 1-6, 8, 10-15 and 17 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
	No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 2017/0303830 A1) (hereinafter – Klein) in view of Berthe, Dr Kya Abraham et al. "Automatic Baseline Extraction Based on PCA (Principal Component Analysis) method." 2017 (Year: 2017).

Regarding claim 1, Klein discloses A method of estimating concentration of a blood compound, the method comprising removing a baseline drift from Near-Infrared (NIR) spectroscopy data to obtain drift-free spectral features, wherein the removing the baseline drift comprises (Abstract and entire document, Para. [0091], “Controller 28 may be configured to digitally filter the signals of infrared detector 16, e.g., to remove effects of baseline wandering and artifacts caused by patient movement.”):
Klein fails to disclose obtaining a linear drift approximation of the NIR spectroscopy data;
scaling the linear drift approximation of the NIR spectroscopy data by a ratio between an amplitude span of a plurality of spectral features of the NIR spectroscopy data and an amplitude span of a plurality of principal components of the NIR spectroscopy data; and 
subtracting the scaled linear drift approximation from the NIR spectroscopy data to obtain the drift-free spectral features; 
obtaining a set of global features based on the drift-free spectral features; and
 estimating a concentration of the blood compound by regression using the set of global features.
However, in the same field of endeavor, Berthe teaches obtaining a linear drift approximation of the NIR spectroscopy data (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c);
scaling the linear drift approximation of the NIR spectroscopy data by a ratio between an amplitude span of a plurality of spectral features of the NIR spectroscopy data and an amplitude span of a plurality of principal components of the NIR spectroscopy data (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c, the amplitude is scaled by a principal component which is a new variable that is a combination of the original variables); and 
subtracting the scaled linear drift approximation from the NIR spectroscopy data to obtain the drift-free spectral features (FIG. 1(a)-1(c)); 
obtaining a set of global features based on the drift-free spectral features (FIG. 1(a)-1(c), i.e. amplitude without drift); and
 estimating a concentration of the blood compound by regression using the set of global features (FIG. 1(a)-1(c), using the amplitude to select the values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Klein to include a drift removal as taught by Berthe in order to optimize baseline extraction without empirical estimation of smooth parameters (Page 90, Conclusion, “The new algorithm allowed an automatic baseline extraction without empirical estimation of smooth parameters. This eliminates the need for users to spend valuable time learning the internals of existing approaches in order to facilitate educated choices about which method is best for their application.”).
Regarding claim 2, Klein discloses The method of claim 1, Klein fails to disclose wherein the removing the baseline drift from the NIR spectroscopy data comprises removing the baseline drift from the NIR spectroscopy data using principal component analysis (PCA).
However, in the same field of endeavor, Berthe teaches wherein the removing the baseline drift from the NIR spectroscopy data comprises removing the baseline drift from the NIR spectroscopy data using principal component analysis (PCA) (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c).

Regarding claim 3, Klein discloses The method of claim 1, Klein fails to disclose wherein the obtaining the set of global features comprises: obtaining similarity values between each of the drift-free spectral features and a compound vector consisting of a set of reference values;
 ranking the drift-free spectral features based on the similarity values between each of the drift-free spectral features and the compound vector consisting of the set of reference values; and
based on rankings of the drift-free spectral features, selecting a predefined number of drift-free spectral features as the set of global features.
However, in the same field of endeavor, Berthe teaches wherein the obtaining the set of global features comprises: obtaining similarity values between each of the drift-free spectral features and a compound vector consisting of a set of reference values (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c);
 ranking the drift-free spectral features based on the similarity values between each of the drift-free spectral features and the compound vector consisting of the set of reference values (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c); and
based on rankings of the drift-free spectral features, selecting a predefined number of drift-free spectral features as the set of global features (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Klein to include a drift removal as taught by Berthe in order to optimize baseline extraction without empirical estimation of smooth parameters (Page 90, Conclusion, “The new algorithm allowed an automatic baseline extraction without empirical estimation of smooth parameters. This eliminates the need for users to spend valuable time learning the internals of existing approaches in order to facilitate educated choices about which method is best for their application.”).
Regarding claim 4, Klein discloses The method of claim 1, Klein fails to disclose wherein the removing the baseline drift further comprises:
 selecting a principal component that characterizes the baseline drift, from among the plurality of principal components, based on a change in the principal component over time; and
obtaining, as the linear drift approximation, a polynomial approximation of a predefined degree of the selected principal component.
However, in the same field of endeavor, Berthe teaches wherein the removing the baseline drift further comprises (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c):
 selecting a principal component that characterizes the baseline drift, from among the plurality of principal components, based on a change in the principal component over time (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c, principal components inherently change over time); and
obtaining, as the linear drift approximation, a polynomial approximation of a predefined degree of the selected principal component (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Klein to include a drift removal as taught by Berthe in order to optimize baseline extraction without empirical estimation of smooth parameters (Page 90, Conclusion, “The new algorithm allowed an automatic baseline extraction without empirical estimation of smooth parameters. This eliminates the need for users to spend valuable time learning the internals of existing approaches in order to facilitate educated choices about which method is best for their application.”).
Regarding claim 5, Klein discloses The method of claim 4, Klein fails to disclose wherein the selecting the principal component that characterizes the baseline drift comprises selecting a first principal component from among the plurality of principal components as the principal component that characterizes the baseline drift.
However, in the same field of endeavor, Berthe teaches wherein the selecting the principal component that characterizes the baseline drift comprises selecting a first principal component from among the plurality of principal components as the principal component that characterizes the baseline drift (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Klein to include a drift removal as taught by Berthe in order to optimize baseline extraction without empirical estimation of smooth parameters (Page 90, Conclusion, “The new algorithm allowed an automatic baseline extraction without empirical estimation of smooth parameters. This eliminates the need for users to spend valuable time learning the 
Regarding claim 6, Klein discloses The method of claim 4, Klein fails to disclose wherein the obtaining the polynomial approximation of the predefined degree of the selected principal component comprises obtaining, the polynomial approximation that minimizes a least squared error between the polynomial approximation and the baseline drift.
However, in the same field of endeavor, Berthe teaches wherein the obtaining the polynomial approximation of the predefined degree of the selected principal component comprises obtaining, the polynomial approximation that minimizes a least squared error between the polynomial approximation and the baseline drift (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Klein to include a drift removal as taught by Berthe in order to optimize baseline extraction without empirical estimation of smooth parameters (Page 90, Conclusion, “The new algorithm allowed an automatic baseline extraction without empirical estimation of smooth parameters. This eliminates the need for users to spend valuable time learning the internals of existing approaches in order to facilitate educated choices about which method is best for their application.”).
Regarding claim 8, Klein discloses The method of claim 1, Klein fails to disclose wherein the scaling the linear drift approximation comprises dividing the linear drift approximation by the ratio between
 the amplitude span of the plurality of spectral features of the NIR spectroscopy data and the amplitude span of the plurality of principal components of the NIR spectroscopy data.
wherein the scaling the linear drift approximation comprises dividing the linear drift approximation by the ratio between (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c)
 the amplitude span of the plurality of spectral features of the NIR spectroscopy data and the amplitude span of the plurality of principal components of the NIR spectroscopy data (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Klein to include a drift removal as taught by Berthe in order to optimize baseline extraction without empirical estimation of smooth parameters (Page 90, Conclusion, “The new algorithm allowed an automatic baseline extraction without empirical estimation of smooth parameters. This eliminates the need for users to spend valuable time learning the internals of existing approaches in order to facilitate educated choices about which method is best for their application.”).
Regarding claim 10, Klein discloses A blood compound concentration prediction apparatus, comprising at least one processor configured to: remove a baseline drift from Near-Infrared (NIR) spectroscopy data to obtain drift-free spectral features by:
Klein fails to disclose obtaining a linear drift approximation of the NIR spectroscopy data; 
scaling the linear drift approximation of the NIR spectroscopy data by a ratio between an amplitude span of a plurality of spectral features of the NIR spectroscopy data and an amplitude span of a plurality of principal components of the NIR spectroscopy data; and
 subtracting the scaled linear drift approximation from the NIR spectroscopy data to obtain the drift-free spectral features;
obtain a set of global features based on the drift-free spectral features; and
estimate a concentration of a blood compound by regression using the set of global features.
However, in the same field of endeavor, Berthe teaches obtaining a linear drift approximation of the NIR spectroscopy data (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c);
scaling the linear drift approximation of the NIR spectroscopy data by a ratio between an amplitude span of a plurality of spectral features of the NIR spectroscopy data and an amplitude span of a plurality of principal components of the NIR spectroscopy data (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c, the amplitude is scaled by a principal component which is a new variable that is a combination of the original variables); and 
subtracting the scaled linear drift approximation from the NIR spectroscopy data to obtain the drift-free spectral features (FIG. 1(a)-1(c)); 
obtaining a set of global features based on the drift-free spectral features (FIG. 1(a)-1(c), i.e. amplitude without drift); and
 estimating a concentration of the blood compound by regression using the set of global features (FIG. 1(a)-1(c), using the amplitude to select the values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Klein to include a drift removal as taught by Berthe in order to optimize baseline extraction without empirical estimation of smooth parameters (Page 90, Conclusion, “The new algorithm allowed an automatic baseline extraction without empirical estimation of smooth parameters. This eliminates the need for users to spend valuable time learning the internals of existing approaches in order to facilitate educated choices about which method is best for their application.”).
Regarding claim 11, Klein discloses The blood compound concentration prediction apparatus of claim 10, Klein fails to disclose wherein the at least one processor is further configured to remove the baseline drift from the NIR spectroscopy data using principal component analysis (PCA).
However, in the same field of endeavor, Berthe teaches wherein the at least one processor is further configured to remove the baseline drift from the NIR spectroscopy data using principal component analysis (PCA) (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Klein to include a drift removal as taught by Berthe in order to optimize baseline extraction without empirical estimation of smooth parameters (Page 90, Conclusion, “The new algorithm allowed an automatic baseline extraction without empirical estimation of smooth parameters. This eliminates the need for users to spend valuable time learning the internals of existing approaches in order to facilitate educated choices about which method is best for their application.”).
Regarding claim 12, Klein discloses The blood compound concentration prediction apparatus of claim 10, Klein fails to disclose wherein the at least one processor is further configured to: obtain similarity values between each of the drift-free spectral features and a compound vector consisting of a set of reference values; 
rank the drift-free spectral features based on the similarity values between each of the drift-free spectral features and the compound vector consisting of the set of reference values; and 
 based on rankings of the drift-free spectral features, selecting a predefined number of drift-free spectral features as the set of global features.
However, in the same field of endeavor, Berthe teaches wherein the at least one processor is further configured to: obtain similarity values between each of the drift-free spectral features and a compound vector consisting of a set of reference values (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c); 
rank the drift-free spectral features based on the similarity values between each of the drift-free spectral features and the compound vector consisting of the set of reference values (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c); and 
 based on rankings of the drift-free spectral features, selecting a predefined number of drift-free spectral features as the set of global features (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Klein to include a drift removal as taught by Berthe in order to optimize baseline extraction without empirical estimation of smooth parameters (Page 90, Conclusion, “The new algorithm allowed an automatic baseline extraction without empirical estimation of smooth parameters. This eliminates the need for users to spend valuable time learning the internals of existing approaches in order to facilitate educated choices about which method is best for their application.”).
Regarding claim 13, Klein discloses The blood compound concentration prediction apparatus of claim 10, Klein fails to disclose wherein the at least one processor is further configured to: select a principal component that characterizes the baseline drift, from among the plurality of principal components, based on a change in the principal component over time; and
 obtain, as the linear drift approximation, a polynomial approximation of a predefined degree of the selected principal component.
However, in the same field of endeavor, Berthe teaches wherein the at least one processor is further configured to: select a principal component that characterizes the baseline drift, from among the plurality of principal components, based on a change in the principal component over time (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c); and
 obtain, as the linear drift approximation, a polynomial approximation of a predefined degree of the selected principal component (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Klein to include a drift removal as taught by Berthe in order to optimize baseline extraction without empirical estimation of smooth parameters (Page 90, Conclusion, “The new algorithm allowed an automatic baseline extraction without empirical estimation of smooth parameters. This eliminates the need for users to spend valuable time learning the internals of existing approaches in order to facilitate educated choices about which method is best for their application.”).
Regarding claim 14, Klein discloses The blood compound concentration prediction apparatus of claim 13, Klein fails to disclose wherein the at least one processor is further configured to select a first principal component from among the plurality of principal components as the principal component that characterizes the baseline drift.
However, in the same field of endeavor, Berthe teaches wherein the at least one processor is further configured to select a first principal component from among the plurality of principal components as the principal component that characterizes the baseline drift (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Klein to include a drift removal as taught by 
Regarding claim 15, Klein discloses The blood compound concentration prediction apparatus of claim 13, Klein fails to disclose wherein the at least one processor is further configured to obtain, the polynomial approximation that minimizes a least squared error between the polynomial approximation and the baseline drift.
However, in the same field of endeavor, Berthe teaches wherein the at least one processor is further configured to obtain, the polynomial approximation that minimizes a least squared error between the polynomial approximation and the baseline drift (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Klein to include a drift removal as taught by Berthe in order to optimize baseline extraction without empirical estimation of smooth parameters (Page 90, Conclusion, “The new algorithm allowed an automatic baseline extraction without empirical estimation of smooth parameters. This eliminates the need for users to spend valuable time learning the internals of existing approaches in order to facilitate educated choices about which method is best for their application.”).
Regarding claim 17, Klein discloses The blood compound concentration prediction apparatus of claim 10, Klein fails to disclose wherein the at least one processor is further configured to obtain the linear drift approximation by dividing the linear drift approximation by the ratio between the amplitude span of the plurality of spectral features of the NIR spectroscopy data and the amplitude span of the plurality of principal components of the NIR spectroscopy data.
However, in the same field of endeavor, Berthe teaches wherein the at least one processor is further configured to obtain the linear drift approximation by dividing the linear drift approximation by the ratio between the amplitude span of the plurality of spectral features of the NIR spectroscopy data and the amplitude span of the plurality of principal components of the NIR spectroscopy data (Page 88, B. Baseline optimization, “CNR as the amplitude measurement to the extracted baseline variance” See also Table 2 and FIG. 1a-1c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Klein to include a drift removal as taught by Berthe in order to optimize baseline extraction without empirical estimation of smooth parameters (Page 90, Conclusion, “The new algorithm allowed an automatic baseline extraction without empirical estimation of smooth parameters. This eliminates the need for users to spend valuable time learning the internals of existing approaches in order to facilitate educated choices about which method is best for their application.”).

Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. 
The arguments regarding Berthe failing to teach or suggest, “obtaining a linear drift approximation of the NIR spectroscopy data;
scaling the linear drift approximation of the NIR spectroscopy data by a ratio between an amplitude span of a plurality of spectral features of the NIR spectroscopy data and an amplitude span of a plurality of principal components of the NIR spectroscopy data; and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851. The examiner can normally be reached M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        


/DEVIN B HENSON/Primary Examiner, Art Unit 3791